                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTONIO ZAYAS, ET. AL.,                            CASE NO. 19-cv-03954-YGR
                                   8                   Plaintiffs,
                                                                                            ORDER RE: PLAINTIFFS’ FAILURE TO FILE
                                   9             vs.                                        OPPOSITIONS TO DEFENDANTS’ MOTIONS
                                                                                            TO DISMISS
                                  10     STATE FARM INSURANCE, ET. AL.,
                                                                                            Re: Dkt. Nos. 23, 29
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 30, 2019, defendant State Farm Insurance filed a motion to dismiss plaintiffs’

                                  14   complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Dkt. No. 23.) On

                                  15   November 12, 2019, defendant National General Insurance Company filed a motion to dismiss

                                  16   plaintiffs’ complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Dkt.

                                  17   No. 29.) A hearing is set on National General Insurance Company’s motion to dismiss for January

                                  18   7, 2020. (Dkt. No. 38.)

                                  19          Under this Court’s Civil Local Rule 7-3, plaintiffs were required to file either an

                                  20   opposition to the motions to dismiss, or a notice that plaintiff does not oppose the motions. Civ.

                                  21   L.R. 7-3(a), (b). Plaintiffs’ response to the motion filed by State Farm Insurance was due on

                                  22   November 13, 2019. (Dkt. No. 23.) Plaintiffs’ response to the motion filed by National General

                                  23   Insurance Company was due on November 26, 2019. (Dkt. No. 29.) As of the date of this Order,

                                  24   plaintiffs have filed neither an opposition nor a notice of non-opposition. As a result, the Court is

                                  25   considering dismissing plaintiffs’ lawsuit for failure to prosecute.

                                  26          The Court hereby extends plaintiffs’ time to file their responses. Plaintiffs shall file

                                  27   oppositions to defendants’ motions to dismiss (or a statement of non-opposition) by no later

                                  28   than Monday, January 6, 2020. Failure to file a response by that date will result in
                                   1   dismissal of this lawsuit for failure to prosecute. Any reply to plaintiffs’ responses must be

                                   2   filed not more than 7 days thereafter.

                                   3          The Court further VACATES the hearing currently set for January 7, 2020. After briefing is

                                   4   complete, the Court may reset a hearing date for both motions if necessary.

                                   5          The Court advises plaintiffs that a Handbook for Pro Se Litigants, which contains helpful

                                   6   information about proceeding without an attorney, is available in the Clerk’s office or through the

                                   7   Court’s website, http://cand.uscourts.gov/pro-se.

                                   8          Assistance is available through the Legal Help Center. Parties can make an appointment to

                                   9   speak with an attorney who can provide basic legal information and assistance. The Help Center

                                  10   does not see people on a “drop-in” basis, and will not be able to represent parties in their cases.

                                  11   There is no charge for this service. To make an appointment with the Legal Help Center, you may:

                                  12   (1) sign up in person on the appointment book outside the Legal Help Center offices at the San
Northern District of California
 United States District Court




                                  13   Francisco Courthouse, located at 450 Golden Gate Avenue, 15th Floor, Room 2796, San

                                  14   Francisco, California or the Oakland Courthouse, located at 1301 Clay Street, 4th Floor, Room

                                  15   470S, Oakland, California; (2) call 415-782-8982; or (3) email federalprobonoproject@sfbar.org.

                                  16   The Help Center’s website is available at https://cand.uscourts.gov/legal-help.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: December 3, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  20                                                            UNITED STATES DISTRICT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
